

117 HR 5075 IH: Expediting Civil Litigation Against the Executive Act of 2021
U.S. House of Representatives
2021-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5075IN THE HOUSE OF REPRESENTATIVESAugust 23, 2021Mr. Lieu introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to provide for the expedited review of actions to which the President is a party, and for other purposes.1.Short titleThis Act may be cited as the Expediting Civil Litigation Against the Executive Act of 2021.2.Expedited review of actions to which the President is a party(a)In generalChapter 190 of title 28, United States Code, is amended by adding at the end the following: 5002.Expedited review of actions to which the President is a party(a)In generalWith respect to a covered civil action, the following shall apply:(1)The court shall advance on the docket and expedite to the greatest possible extent the disposition of such civil action.(2)Upon the request of a party, the civil action shall be heard by a three-judge panel pursuant to section 2284.(3)An appeal may be taken directly to the Supreme Court of the United States from any final judgment in such a civil action, and if it has not previously ruled on the question, the Supreme Court shall accept jurisdiction over the appeal, advance the appeal on the docket, and expedite the appeal to the greatest extent possible.(b)DefinitionIn this section, the term covered civil action means a civil action in which—(1)(A)the President has a personal financial interest; or (B)the President’s conduct is alleged to constitute sexual harassment, sexual assault, or other sexual misconduct;(2)the President is properly joined as a party; and(3)the complainant has stated a valid claim upon which relief can be granted. .(b)Clerical amendmentThe table of sections for chapter 190 of title 28, United States Code, is amended by inserting after the item related to section 5001 the following: 5002. Expedited review of actions to which the President is a party. .